 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    JOHNNY GIBSON,

           Plaintiff,
                                                    Case No. 18-cv-593-wmc
      v.

    GARY BOUGHTON, MICHAEL J.
    SHERMAN, LESA K. NOVINSKA,
    LOGEN J. LATHROP and
    SANDRA MUMM,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.


           /s/                                                4/10/2019
           Peter Oppeneer, Clerk of Court                     Date




 
